Case 1:17-cv-00195-KD-B Document 254 Filed 06/23/20 Page 1 of 6                            PageID #: 4150




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 APRIL R. NAIL, et al.,                             )
      Plaintiffs,                                   )
                                                    )
 v.                                                 )         CIVIL ACTION: 17-00195-KD-B
                                                    )
 ROBERT M. SHIPP, et al.,                           )
     Defendants.                                    )

                                                 ORDER

         This matter came before the Court on this date for a hearing regarding Plaintiffs' Rule 65

 Motion for Temporary Restraining Order (Doc. 233)1 and Defendants' Response (Doc. 235).2

         First, given the posture of the case (post jury trial and post judgment), Federal Rule of Civil

 Procedure 65 is not the proper vehicle for the relief Plaintiffs seek; namely, to enforce and collect

 on a money judgment issued in their favor. Peacock v. Thomas, 516 U.S. 349, 359 n.7 (1996)

 ("[a]ncillary enforcement jurisdiction is, at its core, a creature of necessity .....To protect and aid

 the collection of a federal judgment, the Federal Rules .... provide fast and effective mechanisms

 for execution[]" (referencing Rule 69(a)). See United States v. Salus Rehabilitation, LLC, 2018

 WL 10162260 (M.D. Fla. Jan. 23, 2018) (disallowing an injunction because the defendants might

 transfer assets and referencing the Uniform Fraudulent Transfer Act as a legal remedy that



         1 Plaintiffs seek entry of a TRO against the three (3) Defendants and certain third-parties
 (individuals/entities) alleged to be working in concert with Defendants: Kamila Shipp, Zekes Fish House,
 LLC, MRKS Florida Limited Partnership, Robert Louis Shipp and Linda Shipp, Plunkett Shipp, RMK
 Restaurants, LLC, Shipp Family Limited Partnership, Regina Shipp Revocable Living Trust, Robert Shipp
 Revocable Living Trust, The Shipp Family Irrevocable Trust, Fifth Restaurant Group LLC, F&F Destin
 LLC, R&M Local Kitchen, LLC -- as well "as any other entities owned or controlled by Defendants." There
 is no basis, at present, to assert jurisdiction over non-parties. See, e.g., Law v. Tillman, 2000 WL 821487,
 *1 (S.D. Ala. Jun. 16, 2000); Texas v. Department of Labor, 929 F.3d 205 (5th Cir. 2019).

         2 Including the hearing testimony of Defendant Robert M. Shipp.
                                                        1
Case 1:17-cv-00195-KD-B Document 254 Filed 06/23/20 Page 2 of 6                            PageID #: 4151




 gravitates strongly against irreparable injury); Guarantee North America USA v. Gadcon, Inc.,

 2010 WL 1382343, *3 n.3 (S.D. Ala. Apr. 2, 2010) (disallowing injunctive relief post-judgment

 and noting that plaintiffs failed to differentiate the case from the "run-of-the-mill lawsuit in which

 a money judgment is entered ....with no injunction governing the defendant's post-judgment

 transfer of assets pending satisfaction of the judgment[]"); Giant Screen Sports LLC v. Sky High

 Entertainment, 2009 WL 10712144, *2 (S.D. Fla. Jan. 16, 2009) (discussing district courts'

 "inherent power to grant appropriate equitable relief" including freezing assets, but explaining that

 injunctive relief is not the vehicle for a plaintiff's "obvious frustration in not being able ... to collect

 on a .... judgment[,]" referencing Rule 69 as the proper vehicle instead); Papadopoulos v. Sidi, 547

 F.Supp.2d 1262, 1266 (S.D. Fla. 2008) ("Plaintiff has provided no authority that this Court has the

 inherent power to issue injunctions to aid a judgment creditor in collection, independent of the

 ‘practice and procedure of the state in which the district court is held[]'"). In sum, "Rule 69 ....

 sets out a path upon which judgment creditors [such as Plaintiffs] must proceed to execute on

 judgments[.]" Papadopoulis, 547 F.Supp.2d at 1266 and 1268 (emphasis added). Eleventh Circuit

 case law "require[s] this Court to bear allegiance to the mandate of Rule 69." Id. at 1268 (emphasis

 added).

           Rule 69(a) specifies: "A money judgment is enforced by a writ of execution, unless the

 court directs otherwise. The procedure on execution -- and in proceedings supplementary to and

 in aid of judgment or execution -- must accord with the procedure of the state where the court is

 located, but a federal statute governs to the extent it applies." Fed.R.Civ.P. Rule 69(a).

 Additionally, the Practice Commentary of Rule 69 specifies as follows:

           ....Rule 69 controls the process for getting the judgment enforced in those cases
           where the defendant fails to pay a money judgment against it. It establishes three

                                                      2
Case 1:17-cv-00195-KD-B Document 254 Filed 06/23/20 Page 3 of 6                        PageID #: 4152




        general principles: (1) that the usual recourse is a writ of execution; (2) that the writ
        will be enforced using the local state practices for executing judgments; and (3) that
        the plaintiff may use either federal or state discovery tools to locate the judgment
        debtor's assets.....

        .... the writ of execution as the presumptively proper mechanism for enforcing a
        federal-court money judgment. The writ of execution .....is what authorizes the U.S.
        marshal, state sheriff, or other proper person to seize the judgment debtor's property
        and sell it or turn it over to the judgment creditor....

        ... Rule 69 provides for enforcement of money judgments by writ of execution
        “unless the court directs otherwise.".... The courts have interpreted this clause
        narrowly, holding that an alternative method is appropriate only when a writ of
        execution would be inadequate or under other exceptional circumstances....
        Difficulty in enforcing the judgment through a writ of execution due to the size or
        location of the assets may not justify an alternative method.... As discussed below,
        Rule 69 incorporates state enforcement mechanisms as the means for enforcing the
        writ of execution. Thus, when a plaintiff asks a court to enforce a money judgment
        “otherwise” than through state law, it is usually because the plaintiff knows that the
        state does not use the desired enforcement practice. (If the state did, then the
        plaintiff would just seek a writ of execution and then invoke the desired
        enforcement practice under state law.) Courts realize that they must narrowly
        construe their power to “direct otherwise” lest the presumptive reference to state
        practices be rendered meaningless....

        ... while Rule 69 establishes the writ of execution as the general vehicle for
        enforcing a money judgment, it does not create mechanisms for enforcing the writ.
        Rather, Rule 69 “permits judgment creditors to use any execution method
        consistent with the practice and procedure of the State in which the district court
        sits” at the time the remedy is sought. Accordingly, federal-court judgment
        creditors must avail themselves of state enforcement mechanisms. If the state does
        not recognize the desired enforcement mechanism, then the court may not use it to
        enforce the writ of execution. The judgment debtor may rely on any corresponding
        state law limits on those enforcement mechanisms....

        When applying state enforcement schemes, the federal judge has some small
        latitude to alter state procedure where necessary to adapt it for use in the federal
        system.....

 Fed.R.Civ.P. Rule 69, Rules and Commentary (footnotes omitted, emphasis added). Accordingly,

 the Court need not address the traditional four (4) Rule 65 elements because Plaintiffs' motion for

 Rule 65 relief is summarily DENIED as procedurally improper. Instead, the motion is construed

                                                   3
Case 1:17-cv-00195-KD-B Document 254 Filed 06/23/20 Page 4 of 6                           PageID #: 4153




 as a motion under Rule 69(a) to aid in the enforcement of judgment via garnishment under state

 law.

         In this collective FLSA action Plaintiffs obtained a final judgment in their favor on April

 3, 2020. (Doc. 222). On April 16, 2020, counsel for Defendants represented to Plaintiffs that they

 were not in a position to pay the Judgment, and though Plaintiffs offered a payment plan the

 Defendants did not respond. (Doc. 233; Doc. 233-2 at 1-11 (Decltn. Yezbak)). In an effort to

 collect the judgment, on April 17, 2020, Plaintiffs served post-judgment discovery on the

 Defendants, to which no response was provided. (Id.) On May 28, 2020, Plaintiffs returned to this

 Court for assistance with post-judgment discovery to collect the judgment by filing a motion to

 compel (Doc. 223), which was granted (Doc. 226), giving Defendants until June 8, 2020 to fully

 and completely respond. Defendants failed to do so. As such on June 11, 2020, the Court again

 ordered Defendants to respond to discovery, giving them until June 26, 2020. (Doc. 226). On

 June 12, 2020, Plaintiffs commenced post-judgment garnishment proceedings, filing applications

 for writs of garnishment as to: The First bank; La Playa, LLC; Playa, LLC; Fisher's at Orange

 Beach Marina, LLC; John T. Fisher; and C. Bennett Long. (Docs. 227-232). On June 16, 2020,

 writs of garnishment issued to these entities and individuals. (Docs. 235-247).

         Also, at some point post-judgment, counsel for Plaintiffs searched public records and

 learned of "troubling" items indicating "Defendants have undertaken efforts to shield assets from

 collection." (Doc. 233; Doc. 233-2 at 1-11 (Decltn. Yezbak)). Examples include transferring or

 assigning substantial assets into LLCs, and Trusts since the initiation of this case.3 Mr. Shipp

 characterized these transactions as estate planning on the advice of his attorney.


         3 Plaintiffs state that since the Defendants became "aware of their exposure in this case[]" they
 have formed "at least 12 entities" in an attempt to prevent collection of any judgment issued against them.
                                                     4
Case 1:17-cv-00195-KD-B Document 254 Filed 06/23/20 Page 5 of 6                         PageID #: 4154




        Rule 69 provides that "[a] money judgment is enforced by a writ of execution, unless the

 court directs otherwise." Fed.R.Civ.P. Rule 69(a). Additionally, federal courts have ancillary

 jurisdiction over subsequent enforcement proceedings against the parties to the initial suit.

 Peacock, 516 U.S. at 356. Moreover, "[t]he court’s ancillary jurisdiction over enforcement

 includes jurisdiction to enforce post-judgment discovery." Fed.R.Civ.P. Rule 69, Rules and

 Commentary. Presently the Court is faced with Defendants who have, repeatedly, failed to respond

 to post-judgment discovery -- including failing to respond to this Court's order for same.

 Discovery responses are due June 26, 2020. But given Mr. Shipp’s testimony,4 which could not be

 characterized as forthcoming, it is expected that even if there is a response, further discovery will

 be required to ascertain location of assets that may be garnished.

        Upon consideration of the parties' submissions and the hearing testimony, the undersigned

 finds that given the current stance of the case -- post judgment, with post judgment discovery

 pending, and garnishment proceedings initiated -- that further execution or process is necessary to

 carry into effect the lawful judgment entered in this Court. Specifically, in order for garnishment

 proceeding to be effective, it is necessary to preserve assets during a brief time to provide for

 adequate discovery. This need has been compelled by the Defendants' refusal to respond to

 discovery. Thus, it is ORDERED that pursuant to Fed.R.Civ.P Rule 69(a), and in aid of

 enforcement of and carrying into effect the Court's judgment (including post-judgment discovery

 and the use of writs of garnishment), Defendants Robert M. Shipp, Regina E. Shipp, and

 Sportsman Fish House, LLC are hereby PROHIBITED for 60 days from transferring, assigning,


          4 At the hearing, Mr. Shipp stated that he did not know what happened to the remainder of funds
 that was received from the sale of his house in December 2019 ($225,000), other than “they were spent.”
 Mr. Shipp also was ill-informed on why since 2017 so many LLCs were formed and substantial assets
 transferred or assigned to them, other than it was based on “advice of counsel.”
                                                    5
Case 1:17-cv-00195-KD-B Document 254 Filed 06/23/20 Page 6 of 6                    PageID #: 4155




 and/or selling any asset to any entity which Robert M. Shipp, Regina E. Shipp, or any family

 member, has an interest in, is a beneficiary of, is a member of, and/or controls in any manner.

        DONE and ORDERED this the 23rd day of June 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 6
